OPINION AND JUDGMENT ENTRY
This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment to appellee, M.P.G., Inc., in this negligence lawsuit which arose out of the injuries sustained by appellant, Stacy Rapino, when she was assaulted by a third party in the parking lot of an auto parts store operated by appellee. This court affirms the judgment of the trial court.
Appellant sets forth the following assignment of error:
  "The Court of Common Pleas of Lucas County, Ohio committed prejudicial error in its decision and judgment entry journalized on
  March 4, 1999 when it granted summary judgment to the defendant, M.P.G., Inc. and ruled that considering the totality of the circumstances, in the exercise of reasonable care, M.P.G., Inc. could not have foreseen the Plaintiff's attack."
In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant case law and applied this law. After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable Frederick H. McDonald properly determines and correctly disposes of the material issues in this case. We therefore adopt the judgment of the trial court as our own. See Appendix A. Appellant's assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, P.J.        ____________________________ JUDGE
James R. Sherck, J.            ____________________________ JUDGE
Mark L. Pietrykowski, J.       ____________________________ JUDGE CONCUR.